DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 6-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwai (JP Publication 2015-088284).
Regarding claims 1, 4 and 11, Iwai discloses an air electrode comprising perovskite particles having a size of about 1 micron and a plurality of fine particles having a diameter of 5 to 100 nm on the surface of the perovskite particles (Paragraphs 0037-0039, 0049).  Iwai also discloses that the fine particle bite into the surface of the air electrode (Paragraph 0041).
As to claim 6, Iwai teaches that the porosity of the air electrode is 20-30% (Paragraph 0037).
Regarding claim 7, the air electrode of Iwai comprises the perovskite particle layer and the fine particle layer (Paragraphs 0037-0039).

Regarding claims 9, 10, 14 and 15, Iwai discloses that the air electrode is part of a solid oxide fuel cell which comprises a fuel electrode, an electrolyte on the fuel electrode, a reaction suppressing layer on the electrolyte, and the air electrode on the reaction suppressing layer (Paragraph 0033).
As to claim 12, Iwai teaches that a lead is attached to the fuel electrode and the air electrode (Paragraph 0040).
Regarding claim 13, Iwai states that the SOFC is anode supported (Paragraph 0033).  Iwai also states that the fuel electrode (anode) is made of a metal material (Paragraph 0034).  Thus, the SOFC is supported by a metal support.
As to claim 16, Iwai discloses that the air electrode is formed by heating to a temperature of about 1100 degrees Celsius (Paragraph 0049).
Iwai teaches every limitation of claims 1, 4 and 6-16 of the present invention and thus anticipates the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwai (JP Publication 2015-088284).
The teachings of Iwai have been discussed in paragraph 3 above.  Iwai teaches in paragraph 3 above that the air electrode can be made of a perovskite oxide material (Paragraph 0037), as recited in claim 3 of the present invention.
Iwai fails to specifically teach that the material forming the small particles and the material forming the large particles are different from each other.
Iwai teaches that the fine particle can be made of the same material as the air electrode, which is chosen from a plurality of materials (Paragraph 0037-0039).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the material forming the small and large particles could be different because Iwai teaches that the air electrode can be chosen from a plurality of similar materials.  Thus, the fine particles could be chosen to have one of the different materials from the list than that of the air electrode.  The materials are similar enough that it would not greatly affect the properties of the electrode.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwai (JP Publication 2015-088284) in view of Marlin (U.S. Patent Publication 2010/0216047).
The teachings of Iwai have been discussed in paragraph 3 above.
Iwai fails to disclose that 50% or more of the large particles contained in the electrode layer have an aspect ratio of 2 or more.
Marlin discloses a powder used in an electrode for a solid oxide fuel cell comprising grains, wherein at least 50% of the grains can have an aspect ratio of 2 or more (Paragraphs 0010, 0012), as recited in claim 5 of the present invention.  Marlin also discloses that the grains can be part of a powder mixture, which contains smaller spherical particles (0108).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that at least 50% of the large perovskite particles of Iwai could have an aspect ratio of 2 or more because Marlin teaches that this ratio and percentage results in porous parts which demonstrate good mechanical strength.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722